CLD-206                                                           NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                        No. 14-1505
                                        ___________

                              IN RE: CRAIG ALFORD,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                          (Related to Civ. No. 03-14-cv-00013)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  March 20, 2014
             Before: FUENTES, JORDAN and SHWARTZ, Circuit Judges

                               (Opinion filed: March 24, 2014 )
                                          _________

                                         OPINION
                                         _________

PER CURIAM

       Pro se petitioner Craig Alford has filed a petition for a writ of mandamus

requesting that we (1) order the District Judge to recuse himself; or (2) order the District

Judge to rule on Alford’s sundry pending motions. For the reasons set forth below, we

will deny Alford’s petition.

       Alford filed a complaint asserting claims under 42 U.S.C. § 1983 in the District

Court on January 7, 2014. He has since filed a barrage of other documents, including two

motions to appoint counsel and numerous requests for discovery. Each of these filings
remains pending. On March 5, 2014, Alford filed the instant mandamus petition. He has

also filed a motion asking us to expedite consideration of his case.

         Mandamus is a drastic remedy that is granted in only extraordinary cases. In re

Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). To demonstrate that

mandamus is appropriate, a petitioner must establish that he or she has “no other

adequate means” to obtain the relief requested, and that he or she has a “clear and

indisputable” right to issuance of the writ. Madden v. Myers, 102 F.3d 74, 79 (3d Cir.

1996).

         Alford chiefly seeks mandamus because he believes that the District Judge should

recuse himself due to his alleged personal bias. It is true that a mandamus petition is a

proper means of challenging a district judge’s refusal to recuse himself pursuant to 28

U.S.C. § 455. See In re Sch. Asbestos Litig., 977 F.2d 764, 774-75 (3d Cir. 1992).

However, Alford has not filed a recusal motion in the District Court, and thus cannot

make the required showing that he has “no other adequate means to attain the desired

relief.” In re Kensington Int’l Ltd., 353 F.3d 211, 223-24 (3d Cir. 2003) (denying

mandamus on this basis when recusal motion was pending before district judge).

         Further, although mandamus may be warranted when a district court’s “undue

delay is tantamount to a failure to exercise jurisdiction,” Madden, 102 F.3d at 79, this

case does not present such a situation. At the time Alford filed his mandamus petition,

his complaint and related filings had been pending (at most) for just two months, which

“does not yet rise to the level of a denial of due process.” Id. (stating that four months of
                                              2
inaction is insufficient to warrant mandamus). We are confident that the District Court

will rule on Alford’s filings in due course.1

       Accordingly, we will deny Alford’s mandamus petition. Alford’s motion to

expedite is denied as moot.




1
  We note that we have recently denied another premature mandamus petition that Alford
filed in C.A. No. 14-1296.
                                           3